     Case 3:16-cv-02412-CAB-MSB Document 183 Filed 04/16/21 PageID.2321 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     RAUL ARRELLANO,                                        Case No.: 16cv2412-CAB-MSB
12                                           Plaintiff,
                                                              ORDER DENYING MOTION TO
13     v.                                                     FILE MOTION FOR
                                                              RECONSIDERATION [Doc. No. 182]
14     BLAHNIK,
15                                      Defendant.
16
17             On March 30, 2021, this Court issued an order granting Defendant’s motion for
18    summary judgment regarding punitive damages (hereinafter the “MSJ Order”). [Doc.
19    No. 179.] On April 15, 2021, Plaintiff filed a motion to file a motion for reconsideration
20    of that order. [Doc. No. 182.]
21          A. Motion for reconsideration.
22          Although the FRCP do not expressly authorize a motion for reconsideration, “(a)
23    district court has the inherent power to reconsider and modify its interlocutory orders
24    prior to the entry of judgment …” Posthearing Procedures, Cal. Prac. Guide Fed. Civ.
25    Pro. Before Trial, Ch. 12-E, §12:158, quoting Smith v. Massachusetts, 543 US 462, 475
26    (2005).
27          However, reconsideration is an “extraordinary remedy, to be used sparingly.” Absent
28    highly unusual circumstances, a motion for reconsideration will not be granted “unless

                                                          1
                                                                                   16cv2412-CAB-MSB
     Case 3:16-cv-02412-CAB-MSB Document 183 Filed 04/16/21 PageID.2322 Page 2 of 2



 1    the district court is presented with newly discovered evidence, committed clear error, or
 2    if there is an intervening change in the controlling law.” Kona Enterprises, Inc. v. Estate
 3    of Bishop, 229 F3d 877, 890 (9th Cir. 2000)(internal quotes omitted).
 4       B. Discussion.
 5          Here, Plaintiff states he would like to file a motion for reconsideration because he
 6    believes the Court “overlooked” some of the arguments Plaintiff made in his opposition
 7    to the motion for summary judgment. [Doc. No. 182 at 1.] Plaintiff states he does not
 8    have a copy of his prior opposition, but then make five arguments that he says were made
 9    in his prior opposition and that this Court either overlooked or got wrong. [Doc. No. 182
10    at 1 – 5.] Given that Plaintiff sets forth his arguments, the Court treats his motion as one
11    for reconsideration of the MSJ Order.
12          The Court fully considered Plaintiff’s opposition when ruling on the motion for
13    summary judgment regarding punitive damages. In this motion, Plaintiff has not
14    presented any newly discovered evidence, nor has he shown clear error or an intervening
15    change in the controlling law. Rather, he merely reargues points he made in his prior
16    opposition. This is not a basis for reconsideration and, therefore, his motion is DENIED.
17       C. Conclusion
18          For the reasons set forth above, the motion to file motion for reconsideration is
19    DENIED. Moreover, this Court will not entertain any further motions for
20    reconsideration of this issue. Plaintiff is free to appeal this Court’s rulings to the
21    appropriate court of appeals at the appropriate time.
22          IT IS SO ORDERED.
23    Dated: April 15, 2021
24
25
26
27
28

                                                     2
                                                                                     16cv2412-CAB-MSB
